Citation Nr: 0838699	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-10 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1953 to 
March 1956.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In August 2003, the veteran filed a claim 
for an increased rating for his bilateral hearing loss 
disability, which was then evaluated at 10 percent.  In an 
October 2003 rating decision, the RO increased the veteran's 
hearing loss evaluation to 30 percent, effective from 
August 7, 2003.  Within a year of that rating decision, the 
veteran submitted additional evidence of his hearing acuity.  
In January 2004, the RO issued a rating decision that 
continued the 30 percent rating and the veteran appealed.  

In the written brief presentation, the veteran's 
representative pointed out that there was medical evidence in 
the record showing that the veteran's tinnitus was related to 
his military service and he asked that VA process a claim for 
service connection for tinnitus.  That matter will not be 
referred to the RO because in September 2002, the veteran was 
granted service connection for tinnitus and the maximum 
schedular rating of 10 percent was assigned to that 
disability, effective from July 2000.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The veteran's representative challenges the accuracy of the 
speech recognition scores from VA's latest compensation and 
pension (C&P) audio examination.  For the three C&P 
examinations contained in the record, the veteran's scores 
for the Maryland CNC test were reported as follows: 

	
C&P Exam
Right Ear
Left Ear
July 2002
72%
80%
September 2003
64%
72%
February 2007
92%
80%

The veteran's representative asserts that it is unlikely that 
the speech recognition scores improved over time, so he 
argues that the data from the February 2007 C&P examination 
is inaccurate.  The representative suggests that the Board 
should merely ignore the data from the February 2007 C&P 
examination and use the February 2005 data from the tests 
done by the veteran's private provider.  (The Board notes 
that the record also contains July 2003 test data from the 
same private provider.)  But given the lack of information in 
the record at this time about how the tests were conducted, 
the Board cannot base its evaluation of the veteran's 
disability on those reports.  

For VA rating purposes, an examination for hearing impairment 
must meet the four requirements of 38 C.F.R. § 4.85(a).  
First, it must be conducted by a state-licensed audiologist.  
Second, the examination must include a controlled speech 
discrimination test (Maryland CNC).  Third, the examination 
must include a puretone audiometry test.  Fourth, the 
examinations must be conducted without the use of hearing 
aids.  38 C.F.R. § 4.85(a).   

But it is not clear from the February 2005 and July 2003 
reports of the private provider whether the requirements set 
forth in 38 C.F.R. § 4.85(a) were met.  The reports from The 
Speech and Hearing Center do not contain any information 
about the person performing the tests, so the record does not 
establish that the person is a state-licensed audiologist.  
And while there are scores labeled as "Sp. Discrim. %," it 
is not clear whether the test conducted was the Maryland CNC 
speech discrimination test, as required by the regulations.  
Nor is it clear whether the graphical representations on the 
February 2005 and July 2003 reports reflect results of a 
puretone audiometry test.  Finally, while the scores make it 
unlikely that the veteran was wearing hearing aids during 
those tests, there is no evidence to that effect in the 
record.  

Accordingly, the veteran and his representative should be 
notified that if the veteran wants VA to use the data from 
the February 2005 and July 2003 private reports (or more 
current data from private providers) in evaluating his 
bilateral hearing loss disability, evidence is needed that 
addresses whether the person conducting each test was a 
state-licensed audiologist, whether the speech discrimination 
test used was the Maryland CNC test, whether the graphical 
representations in the reports are puretone audiometry 
results, and whether the tests were conducted without the use 
of hearing aids.  Without that information about how each of 
the four requirements of the VA regulations were met with 
respect to the data, those private hearing tests  cannot be 
used to evaluate the veteran's hearing loss disability.  
38 C.F.R. § 4.85(a).  

Notwithstanding the suggestion of the veteran's 
representative, since no medical professional has determined 
that the February 2007 C&P examination data is inaccurate, 
the Board does not wish to ignore that data if it is possible 
to verify it or have a medical professional interpret it.  
That data may prove particularly helpful in determining 
whether staged ratings are appropriate.  Hart v. Mansfield, 
21 Vet. App. 505, 509-510 (2007) (staged ratings may be 
assigned if the severity of the disability changes during the 
relevant rating period).  

In addition, by the time the case would be ready for 
readjudication, it is likely that the February 2007 data 
would be at least two years old.  In order to decide the 
appropriate rating, records that reflect the veteran's 
current condition are necessary.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (in a claim for an increased rating, the 
present level of the disability is of primary concern).  And 
it is not just the age of the data that makes another 
examination necessary, but the fact that the veteran's 
hearing has declined over time raises the possibility that 
there has been further decline during the adjudication 
process.  

The RO/AMC should make arrangements to schedule the veteran 
for an appropriate examination with the examiner who 
conducted the February 2007 C&P audio examination, if he is 
available, or if not, with another competent examiner, to 
determine the current condition of the veteran's bilateral 
hearing loss disability and to provide an opinion as to 
whether the February 2007 C&P examination data for the 
Maryland CNC speech discrimination test can be relied upon.  

The examiner should be notified that the veteran is 
challenging the accuracy of the Maryland CNC speech 
discrimination scores as reported-namely, a score of 92 
percent in the right ear and a score of 80 percent in the 
left ear-because those scores appear to indicate an 
improvement in his speech discrimination ability as compared 
to prior test results, while for the same period, the 
puretone audiometry test scores appear to indicate a decline 
in his hearing acuity.  The examiner should be asked to 
address the accuracy of the February 2007 test results.  

Finally, the August 2003 letter to the veteran explained that 
in order to substantiate his claim for an increased 
disability rating, there must be evidence that his disability 
had gotten worse.  That letter does not comply with the 
requirements for notice as set forth in Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  The RO/AMC should send 
notice that complies with Vazquez-Flores.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)



1.  Send the veteran a notice that that 
includes: 

(a) the notice requirements of Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 
(2008); and 

(b) an explanation that if he wishes VA to 
use the data from his private audiometry 
tests (including the February 2005 and 
July 2003 reports of The Speech and 
Hearing Center), additional evidence is 
needed that addresses whether:  (i) the 
person conducting each test was a state-
licensed audiologist; (ii) the speech 
discrimination test used was the Maryland 
CNC test; (iii) the graphical 
representations in the reports are 
puretone audiometry results; and (iv) the 
tests were conducted without the use of 
hearing aids.  

2.  Thereafter, make arrangements for the 
veteran to have an examination with the 
examiner who conducted the February 2007 
C&P audio examination, if he is available, 
to determine the current condition of his 
bilateral hearing loss disability and to 
provide an opinion as to the reliability 
of the scores of the February 2007 
Maryland CNC speech discrimination test 
and as to whether the veteran's speech 
discrimination ability has improved.  If 
the same examiner is not available, 
schedule the veteran for an examination 
with another examiner.  

The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  

The examiner should be informed that the 
veteran has challenged the accuracy of the 
Maryland CNC speech discrimination scores 
as reported in the February 2007 C&P audio 
examination report-namely, a score of 
92 percent for the right ear and a score 
of 80 percent for the left ear-because 
those scores appear to indicate an 
improvement in his speech discrimination 
ability, while for the same period, the 
puretone audiometry test results appear to 
indicate a decline in hearing acuity.  

The examination report must provide 
complete rationale for all opinions and 
must address the following:  

(a)  Identify the current condition of the 
veteran's bilateral hearing loss.  The 
testing to determine the current severity 
of the veteran's hearing loss should 
include the use of controlled speech 
discrimination (Maryland CNC) and a 
puretone audiometry test.

(b)  Discuss the reliability of the 
Maryland CNC speech discrimination test 
data contained in the February 2007 C&P 
examination report.  In responding, the 
examiner should also address the 
following: 

(i)  If any records are available to do 
so, the examiner should verify whether the 
February 2007 Maryland CNC speech 
discrimination scores were accurately 
reported in the C&P audio examination 
report as 92 percent for the right ear and 
80 percent for the left ear.  If the 
figures in that report were not accurate, 
the examiner should report the accurate 
figures.  

(ii) In any event, the examiner should 
review all of the evidence concerning the 
veteran's hearing impairment and address 
the extent to which the February 2007 
Maryland CNC data is a reliable indicator 
of the veteran's speech discrimination 
ability.  

3.  Finally, readjudicate the claim.  If 
any sought benefit is denied, issue the 
veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

